Filed 9/15/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 180







State of North Dakota, 		Plaintiff and Appellee



v.



Desilee Lori Grajczyk, 		Defendant and Appellant







No. 20160034







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Douglas L. Mattson, Judge.



AFFIRMED.



Per Curiam.



Marie A. Miller, Ward County Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, for plaintiff and appellee.



Benjamin C. Pulkrabek, 402 First Street Northwest, Mandan, N.D. 58554-

3118, for defendant and appellant.

State v. Grajczyk

No. 20160034



Per Curiam.

[¶1]	Desilee Grajczyk appeals from a criminal judgment entered after a jury found her guilty of possession of methamphetamine with intent to deliver, possession of marijuana with intent to deliver and 
possession of drug paraphernalia
.  Grajczyk argues the district court erred in giving the jury the current North Dakota pattern jury instruction on direct and circumstantial evidence and 
contends the State committed obvious error when purportedly commenting on the defendant’s right to remain silent in closing argument.  
We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7).  
See
 
State v. Nakvinda
, 2011 ND 217, ¶ 17, 807 
N.W.2d
 204; 
State v. Noorlun
, 2005 ND 189, ¶ 20, 705 N.W.2d 819.

[¶2]
	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers